Brandon J. Harrison, Judge, concurring. |7I agree that sufficient evidence supports the circuit court’s decision to impose an order of protection for the time it did so. Three evidentiary pillars — the hit/ shove incident at the Conway pride parade, the text messages’ “harassing” and “offensive” content, and Christina Harrison’s testimony — provide the support. As the circuit court stated in its oral ruling, “It really boiled down to a credibility matter and a credibility finding.” In fact, a significant portion of Steele’s principal brief focuses on undermining the credibility of Christina Harrison (a/k/a Christina Wang). I. I write separately to more fully address Steele’s arguments on the discovery and evidentiary issues. Steele filed a motion in limine on August 27, two days before the protective-order hearing that was scheduled for August 29. In that motion she asked the court to exclude two text messages that Lyon had not disclosed until the “11th hour.” The disclosure was made in an email, dated August 26, from Lyon’s lawyer to Steele’s lawyer. Steele argued that the newly produced text messages would prejudice her and that she needed to “find and hire an expert witness to examine cell phones and sim cards, and to schedule depositions,” which “cannot be accomplished two days out from the hearing.” Steele asked the court to either exclude the text messages or continue the case. She also argued that she would be unfairly surprised if Lyon testified during the primary hearing because he was not named as a potential witness during discovery. The same day that Steele filed her motion, the court held a telephone hearing. During the hearing the court overruled Steele’s objection to Lyon testifying. The court stated that it “has to let Plaintiff [Lyon] testify. The lawyers know that the parties are |sgoing to testify in these cases.” On the text messages, after some back-and-forth, Lyon’s counsel stipulated: “[Lyon] will not offer the written text messages that I emailed [Steele] yesterday, though [Lyon] disagrees on [Steele’s] basis for her Motion in Limine, so we can proceed and get to the heart of the matter.” The court then asked Lyon’s counsel, “Is the Court being told that [Lyon] is not going to present these text messages?” Lyon’s counsel responded, “Correct.” After that on-the-record agreement, the court told Steele that “any other objections that you have can be made through the normal course of trial.” Lyon was the first witness to testify at the merits hearing on August 29. During direct examination, his lawyer showed him Petitioner’s Exhibit 1, which Lyon identified as “texts between me and the Defendant [Steele].” Steele immediately objected “as to lack of foundation” and that “[t]here are no names on these documents.” Lyon’s lawyer then offered up his client’s cell phone “to show the Judge the actual text messages [Petitioner John Lyon] had screen shots of.” Steele’s lawyer promptly objected again, stating that she had “asked for all communications between the parties, every single one of them in discovery. These [exhibits] are not all of those. [Steele] has not had a chance to look at these [on the cell phone] ... It could have been edited.” The court responded, in part, that “[t]he Defendant’s objection is based on the question that was asked, and the objection to that question is overruled.” Petitioner’s Exhibit 1 was then admitted into evidence as one collective exhibit. Petitioner’s Exhibit 1 contains black- and-white photocopies of what appear to be screen shots of text-message conversations. There are approximately 60 individual blocks, or balloons, of text in the exhibit. Given the black-and-white photocopies, one cannot tell the colors of the dialogue balloons. This is important because often different | ¡/‘speakers” in text-message exchanges are assigned differently colored balloons. But no one at the merits hearing connected any speaker in the text messages with any particular color of dialogue balloon. Nor is there an identifying phone number on any of Exhibit l’s pages. Some of the exhibit’s pages are date and time stamped; others are not. Regarding their content, the text messages that comprise Petitioner’s Exhibit 1 contain somewhat explicit and sensational detail about the parties’ break-up. The messages state things like, “Call me or else”; “I’m going to blow my head off outside your apartment”; and “I want you to live with that.” Steele talked about certain text messages contained in Petitioner’s Exhibit 1 when called to testify by her lawyer. She said that she sent the May 22 text messages that appeared in the collective exhibit but denied sending the June 2 text messages. Although she acknowledged that the June 2 messages came from her cell phone, Steele also said that those messages were not sent by her because her phone was “in the possession of Christina Harrison.” Specifically, Steele said that “it was Christina Harrison who texted [Lyon] ‘I’m going to blow my head off outside your apartment. I want you to live with that.’ ” Steele also denied telling Harrison that she said she would kill herself and Lyon. II. Turning to the points on appeal, the majority correctly notes that Steele argues, among other things, that (1) the circuit court erred by allowing Lyon to testify because he was not listed as a witness in discovery, (2) the court admitted text messages that were not fully and timely produced during discovery, and (3) the court mistakenly admitted Petitioner’s Exhibit 1 during Lyon’s case-in-chief because its contents were not properly authenticated and violated the best-evidence rule. |iní. John Lyon Was Not a Surprise Witness. We review the court’s decision to exclude or permit the testimony of any witness at trial under an abuse-of-discretion standard. Collins v. Hinton, 327 Ark. 159, 169, 937 S.W.2d 164, 169 (1997). Arkansas Rule of Civil Procedure 26(b)(1) requires that parties disclose “the identity and location of persons who have knowledge of any discoverable matter or who will or may be called as a witness at the trial.” Consequently, each party should disclose all potential witnesses who may testify in a matter, including any party. But the circuit court did not abuse its discretion by allowing Lyon, who petitioned for the protective order in the first place, to testify. . That he would have had to testify to prosecute this case, much less to maximize any chances to prevail, is no surprise. See Marvel v. Parker, 317 Ark. 232, 237, 878 S.W.2d 364, 367 (1994) (no abuse of discretion when the unnamed witness, who was allowed to testify, was not knowingly concealed). Absent some extraordinary situation, and one is not presented here, Steele could not have been surprised to learn that she needed to be prepared to handle Lyon as a witness. That is why the circuit court in no way abused its discretion by concluding that Steele should have anticipated that Lyon would testify to support his own request for a protective order. 2. The Tardy Discovery Point. As for Steele’s complaint about the untimely disclosure of text messages, it is not clear which messages were disclosed during discovery and which ones were not. Lyon testified that he released 46 text messages during discovery, which does not match the number of text messages in evidence. But we have no particular finding by the circuit court' on which messages were or were not disclosed during discovery. Steele bore the burden to bring up a record sufficient to demonstrate that the circuit court erred, and in my view she did not do so on the detail-oriented | n discovery issue raised on appeal. See Dodge v. Lee, 352 Ark. 235, 237, 100 S.W.3d 707, 709 (2003). 3. The Unauthenticated Text-Messages Point. On Steele’s argument that the text messages contained in Petitioner’s Exhibit 1 were admitted against her and were not properly authenticated, my colleagues hold that the messages were properly authenticated. The record is murky here as I read it; I would hold that Steele’s lack-of-authentication point is not preserved for appellate review because it was not squarely addressed by the circuit court. See Finagin v. Ark. Dev. Fin. Auth., 355 Ark. 440, 139 S.W.3d 797 (2003) (when a party seeking relief fails to obtain a ruling on the specific issue, the appellate court is precluded from reviewing the issue on appeal). I say this because it is not clear what the court meant when it said that “[t]he Defendant’s objection is based on the question that was asked, and the objection to that question is overruled.” The discovery and evidentiary issues seem to have been conflated. Because discovery arguments and evidentiary arguments about Petitioner’s Exhibit 1 were being raised and argued nearly simultaneously, I cannot tell what question or objection the court overruled, the basis for the ruling, or whether it was grounded in the rules of evidence or the rules of civil procedure. III. Despite the preservation problem, I am impelled to express some doubt that the text messages were properly authenticated before being admitted as evidence against Steele, given that the use of text messages in civil and criminal litigation is here to stay. At a minimum, a proper foundation for the. introduction of electronically recorded material should include who is communicating what to whom. United States v. McMillan, 508 F.2d 101, 104 (8th Cir.1974). This core linkage fails, or very nearly fails, in this case as I read the record. Not long ago our supreme court discussed in some detail the importance of authenticating text messages and how circuit courts might handle the authentication process. See Gulley v. State, 2012 Ark. 368, 423 S.W.3d 569 (proponent of the text-message evidence must explain the purpose for which the text message is being offered and provide sufficient direct or circumstantial corroborating evidence of authorship to authenticate the text message as a condition precedent to its admission). As best I can tell, there was no established method by which the circuit court could know with some certainty why Lyon be-' lieved that Steele (or someone else) sent a specific text message on a particular day and time. But my concern does not make a difference here because Steele’s authentication-related argument was not sufficiently presented and pursued with the attention to detail that I believe is required to make a sufficiently clear record of the alleged error; and the circuit court did not make specific rulings on particular text messages during the hearing.